internal_revenue_service number release date index number ------------------------------ ---------------------------- ------------------------ ----------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number --------------------- refer reply to cc psi b03 plr-131476-16 date date legend x -------------------------------------------------- ------------------------------ y -------------------------------------------------- ------------------------------------ z -------------------------------------------------- -------------------------------------------- state date1 date2 date3 date4 date5 year1 year2 --------- ----------------------- ------------------- ------------------------ --------------------------- ---------------- ------- ------- dear --------------------- plr-131476-16 this responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make a late entity classification election to be treated as an association_taxable_as_a_corporation relief to make a late s_corporation_election under sec_1362 of the internal_revenue_code the code and an extension of time under to make elections to treat y and z as qualified subchapter_s subsidiaries qsubs under sec_1361 of the code and of the income_tax regulations as part of this request x also requests relief for ineffective qsub elections under sec_1362 on behalf of y and z due to the fact that x was an ineligible shareholder at the time x had acquired the shares of y and z and as a result the qsub elections on behalf of y and z would have been ineffective even if they had been timely made the information submitted states that x was formed under the laws of state on date1 as a limited_liability_company at the time of its formation more than one individuals owned interests in x on date2 x purchased all of the issued and outstanding shares of y y was a corporation that had been formed under the laws of state on date3 that had previously elected to be an s_corporation on date4 all of the issued and outstanding shares of z were contributed to x z was a corporation that had been formed under the laws of state on date5 that had previously elected to be an s_corporation x represents that its owners always intended to treat x y and z as passthrough entities but were unaware and were not advised that x’s acquisition of the shares of y and z would cause the s_corporation elections of y and z to terminate x represents that x and all of x’s shareholders have filed tax returns consistent with x being a passthrough_entity since date1 and filed returns for y and z as if they were s_corporations since date2 and date4 respectively x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation and y and z as qsubs as may be required by the secretary rulings requested x requests an extension of time under sec_301_9100-3 of the procedure and administration regulations for x to make a late entity classification election to be treated as an association_taxable_as_a_corporation effective date2 x requests relief for x to make a late s_corporation_election under sec_1362 of the internal_revenue_code the code effective date2 x requests inadvertent ineffective election relief under sec_1362 on behalf of y and z to be treated as qsubs under sec_1361 of the code and sec_1_1361-3 of the income_tax regulations effective date2 and date4 respectively and x requests an extension of time under to make late elections to treat y and z as qsubs effective date2 and date4 respectively plr-131476-16 ruling sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes elections are necessary only when an eligible_entity does not want to be classified under its default classification or when an eligible_entity chooses to change its classification sec_301_7701-3 provides that unless the entity elects otherwise a domestic eligible_entity is i a partnership if it has two or more members or ii disregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 with the appropriate service_center under sec_301_7701-3 this election will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified the date specified on form_8832 cannot be more than days prior to the date on which the election is filed sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that the term regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based solely on the information submitted and the representations made we conclude that x has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 as a result x is granted an extension of time of days from the date of this letter to file a form_8832 with the appropriate service_center and elect to be treated as an association_taxable_as_a_corporation for federal tax purposes effective date2 a copy of this letter should be attached to the form_8832 plr-131476-16 ruling sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective sec_1362 provides in relevant part that if an s election is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made under sec_1362 however if an s election is made after the first two and one-half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is filed sec_1362 provides that if a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year based solely on the facts submitted and the representations made we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation effective date2 accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 effective date2 along with a copy of this letter with the appropriate service_center within days from the date of this letter then such election will be treated as timely made for date2 ruling sec_1361 provides that the term qualified_subchapter_s_subsidiary means any domestic_corporation which is not an ineligible_corporation as defined in sec_1362 if i percent of the stock of such corporation is held by the s_corporation and ii the s_corporation elects to treat such corporation as a qualified_subchapter_s_subsidiary sec_1_1361-3 provides that the corporation for which the qsub election is made must meet all the requirements of sec_1361 at the time the election is made and for all periods for which the election is to be effective sec_1_1361-3 provides that except as provided in sec_1361 and sec_1_1361-5 five-year prohibition on reelection an s_corporation may elect to treat an eligible subsidiary as a qsub by filing the completed form_8869 qualified_subchapter_s_subsidiary election plr-131476-16 sec_1_1361-3 provides that a qsub election may be made by the s_corporation parent at any time during the taxable_year sec_1_1361-3 provides that a qsub election will be effective on the date specified on the election form or on the date the election form is filed if no date is specified the effective date specified on the form cannot be more than two months and days prior to the date of filing and cannot be more than months after the date of filing for this purpose the definition of the term month found in sec_1 a ii c applies if an election specifies an effective date more than two months and days prior to the date on which the election form is filed it will be effective two months and days prior to the date it is filed if an election form specifies an effective date more than months after the date on which the election is filed it will be effective months after the date it is filed sec_1362 provides that if an election under sec_1362 or sec_1361 by a corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination such corporation will be treated as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that any qsub elections filed on behalf of y and z with an effective date of date2 and date4 respectively would have been ineffective if they had been timely filed because x on those dates had not properly or timely elected to be an s_corporation effective on those dates we further conclude that any qsub elections timely filed on behalf of y and z with an effective date of date2 and date4 respectively would have been inadvertently ineffective within the meaning of sec_1362 we further hold that pursuant to the provisions of sec_1362 y and z will be treated as making effective qsub elections with an effective date of date2 and date4 respectively provided that a late s_corporation_election is filed for x as provided for above and late qsub elections for y and z are filed as provided for below ruling plr-131476-16 sec_1361 of the internal_revenue_code code provides that a qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 defines a qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1_1361-3 of the income_tax regulations prescribes the time and manner for making an election to be classified as a qsub sec_1_1361-3 provides that an election to treat an eligible subsidiary as a qsub may be effective up to two months and days prior to the date the election is filed or not more than months after the election is filed the proper form for making the election is form_8869 sec_1_1361-3 provides that an extension of time to make a qsub election may be available under procedures applicable under sec_301_9100-1 and sec_301_9100-3 sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that the term regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based solely upon the information submitted and the representations made we conclude that the requirements of sec_301 have been satisfied x is granted an extension of time of days from the date of this letter to file forms qualified_subchapter_s_subsidiary election with the appropriate service_center to elect to treat y as a qsub effective date2 and to elect to treat z as a qsub effective date4 a copy of this letter should be attached to each form_8869 plr-131476-16 all of the rulings contained above are contingent upon x filing amended federal tax returns for year1 through year2 consistent with the treatment of x as an s_corporation and y and z as qsubs for all applicable tax years if this condition is not met then this letter_ruling is null and void except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed regarding x’s eligibility to be an s_corporation further no opinion is expressed as to whether y and z are eligible to elect to be treated as qsubs or were previously eligible to be s_corporations this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office we are sending copies of this letter to x’s authorized representatives sincerely bradford r poston senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
